RENDERED: DECEMBER 10, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                               NO. 2020-CA-0376-MR

JOHNATHAN CHARLES AHLF                                               APPELLANT


                 APPEAL FROM WHITLEY CIRCUIT COURT
v.                 HONORABLE DAN BALLOU, JUDGE
                        ACTION NO. 17-CI-00597


KRISTEN NICOLE AHLF                                                    APPELLEE


                                OPINION
                        VACATING AND REMANDING

                                  ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND McNEILL, JUDGES.

McNEILL, JUDGE: Appellant, Johnathan Charles Ahlf (“Johnathan”), appeals the

Whitley Circuit Court’s order restoring joint custody and equal parenting time in

favor of the Appellee, Kristen Nicole Ahlf (“Kristen”). After careful review of the

record and law, we vacate and remand the matter for entry of written findings of

fact and conclusions of law.
             Johnathan filed a petition for dissolution of marriage in the Whitley

Circuit Court on October 6, 2017. The trial court entered a decree of dissolution of

marriage following a property settlement agreement between Johnathan and

Kristen, leaving only the issues of child custody and parenting time to be decided

by the court. Thereafter, the trial court scheduled a final hearing on those issues

for April 18, 2019 before a domestic relations commissioner (DRC).

             At the hearing, the DRC heard testimony from Johnathan, Kristen,

two of their minor children, and the family’s counselor, William Stevens.

Johnathan testified to specific instances in which he alleged Kristen was physically

and verbally abusive of both him and the children. Through their testimony, the

two children largely corroborated Johnathan’s allegations of abuse by Kristen.

Stevens testified that the children had reported to him specific instances of physical

and verbal abuse by Kristen against Johnathan and instances of neglect by Kristen

against the children. Stevens also testified that each of the children had asked him

to recommend that they primarily reside with Johnathan. In Kristen’s testimony,

she denied any allegation that she had ever been abusive to Johnathan or the

children.

             The DRC continued the matter for further proceedings, leaving in

place a prior court order designating Johnathan as the children’s primary

residential guardian, and granting Johnathan custody of the children, subject only


                                         -2-
to Kristen’s right to supervised visitation. On August 22, 2019, the DRC held

another evidentiary hearing in which testimony was heard from the family

therapist, S. Joan Nantz, Ph.D. Dr. Nantz testified that the children had conveyed

to her their fear of living with Kristen. She also testified that she believed

Kristen’s visitation time with the children should remain supervised.

                 The Whitley Circuit Court held an additional evidentiary hearing on

September 26, 2019 in which the court heard testimony from Kristen’s oldest

biological son, Johnathan Hunter Ahlf (“Hunter”).1 Hunter’s testimony

corroborated previous testimony of specific instances in which Kristen was alleged

to have been physically and verbally abusive of Johnathan and the children.

During the September 26 hearing, the trial court expressed its belief that applicable

statutes and the statutory preference for joint custody obligated the court to

eventually grant joint custody and equal parenting time.

                 The trial court held a final evidentiary hearing on December 17, 2019.

There, the court heard testimony from Kristen’s personal counselor, Janice Grentz.

Grentz recommended that Johnathan and Kristen be awarded equal parenting time.

Stevens also testified at the hearing, largely restating his prior testimony and

reiterating his recommendation that Kristen’s parenting time be limited to a right

of supervised visitation pending the completion of additional individual and family


1
    Hunter was 16 years old at the time of the hearing, but he has since reached the age of majority.

                                                  -3-
therapy. At the conclusion of the evidence at the hearing, the trial court gave an

oral ruling from the bench granting joint custody, ordering equal parenting time,

and directing the parties to continue counseling. The court also instructed

Kristen’s counsel to tender an order reflecting the court’s ruling.

             On December 18, 2019, the trial court adopted the written order

drafted by Kristen’s trial counsel which granted joint custody and ordered equal

parenting time between the parties. Johnathan filed a motion to alter, amend, or

vacate, pursuant to Kentucky Rules of Civil Procedure (CR) 59.05, arguing the

trial court’s written order did not sufficiently detail the court’s findings of fact as

required by CR 52.01. The trial court denied Johnathan’s motion, and he now

appeals.

             On appeal, Johnathan argues that the trial court failed to enter a

written order issuing its factual findings and legal conclusions in support of its

decision to grant joint custody and equal parenting rights to Johnathan and Kristen.

Johnathan claims he preserved this error for review when he raised the issue at the

December 17, 2019 evidentiary hearing, filed his CR 59.05 motion, and tendered

his own proposed findings of fact in a supplemental memorandum to that motion.

             CR 52.01 provides that “[i]n all actions tried upon the facts without a

jury or with an advisory jury, the court shall find the facts specifically and state

separately its conclusions of law thereon and render an appropriate judgment[.]”


                                           -4-
Moreover, a court speaks only through its writings entered on the record.

Commonwealth v. Hicks, 869 S.W.2d 35, 38 (Ky. 1994), overruled on other

grounds by Keeling v. Commonwealth, 381 S.W.3d 248 (Ky. 2012). Therefore, we

may only consider findings of fact and conclusions of law that have been

specifically incorporated into a written order entered on the record. Kindred

Nursing Centers Ltd. Partnership v. Sloan, 329 S.W.3d 347, 349 (Ky. App. 2010);

see also Oakley v. Oakley, 391 S.W.3d 377, 378 (Ky. App. 2012).

             The Kentucky Supreme Court has further emphasized the importance

of the trial court’s making written findings on the record in family law matters.

“CR 52.01 requires that the judge engage in . . . fact-finding and that the found

facts be included in a written order.” Anderson v. Johnson, 350 S.W.3d 453, 458

(Ky. 2011). The Court reiterated this holding in Keifer v. Keifer:

             We again state with emphasis that compliance with CR
             52.01 and the applicable sections of [Kentucky Revised
             Statutes (KRS)] Chapter 403 requires written findings,
             and admonish trial courts that it is their duty to comply
             with the directive of this Court to include in all orders
             affecting child custody the requisite findings of fact and
             conclusions of law supporting its decisions.
             Consideration of matters affecting the welfare and future
             of children are among the most important duties
             undertaken by the courts of this Commonwealth. In
             compliance with these duties, it is imperative that the
             trial courts make the requisite findings of fact and
             conclusions of law to support their orders.

354 S.W.3d 123, 125-26 (Ky. 2011).


                                         -5-
             The written order tendered by Kristen’s counsel and adopted by the

trial court contained no proposed factual findings or mention of the statutory

considerations relative to child custody required by KRS Chapter 403. Therefore,

the reasoning of the Kentucky Supreme Court in Anderson and Keifer applies

squarely in this case. We are aware of no authority abrogating the requirements of

Anderson and Keifer in child custody matters. The trial court’s December 18, 2019

order does not meet those requirements.

             The failure of the trial court to include its factual findings in a written

order “allows an appellate court to remand the case for findings[.]” Anderson, 350

S.W.3d at 458. Accordingly, we remand this matter for the entry of written

findings of fact and conclusions of law. Because we remand for procedural

reasons, we do not reach and do not address the merits of Johnathan’s substantive

arguments on appeal.

             For the foregoing reasons, we vacate the Whitley Circuit Court’s

December 18, 2019 order and remand this matter “with specific directions to enter

an order that properly reflects in writing that court’s findings of fact and

conclusions of law based upon the evidence that was presented at the hearing[s]

previously held.” Keifer, 354 S.W.3d at 127.



             ALL CONCUR.


                                          -6-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Louis P. Winner          John A. Combs
Louisville, Kentucky     London, Kentucky




                        -7-